Citation Nr: 0323376	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-09 159	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for cervical disc 
disease.  

2.  Entitlement to service connection for lumbar disc 
disease.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran entered the U.S. Air Force Reserves in December 
1972, and the U.S. Air Force in January 1973, where he served 
on active duty until October 1981.  He also subsequently had 
various periods of inactive duty training (INACDUTRA) and 
active duty for training (ACTDUTRA) in the Texas Air National 
Guard from August 1983 to March 2003.

This appeal to the Board of Veterans' Appeals (Board) arises 
from May 2002 and January 2003 rating decisions of the RO.  


REMAND

The RO recently determined in a January 2003 rating decision 
(RD) that new and material evidence had not been submitted to 
reopen the claim for service connection for hepatitis.  The 
veteran then submitted a notice of disagreement (NOD) in 
February 2003, initiating an appeal of that decision.  But 
the RO has not provided him a statement of the case (SOC) 
concerning this claim, and must.  See Manlincon v. West, 12 
Vet. App. 238 (1999) (when this situation arises, the claim 
in question must be remanded to the RO, as opposed to just 
referred there).  And after receiving the SOC, the veteran 
also must be given an opportunity to perfect an appeal to the 
Board on this issue by submitting a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement).  See 38 
C.F.R. § 20.200 (2002).

The veteran also claims that, although he was injured in two 
separate motor vehicle accidents (MVAs) in May 2000 and June 
2001, his subsequent periods of ACDUTRA in September and 
December 2001 nonetheless permanently aggravated his pre-
existing cervical and lumbar disc disease beyond its 
natural progression.  So, in his opinion, service connection 
should be granted for these conditions on this basis.

During his travel Board hearing in March 2003, the veteran 
indicated he went to his civilian doctor after the period of 
ACDUTRA in September 2001, and that he was prescribed 
Celebrex.  He also indicated that he saw his "primary care 
physician" after the second period of ACDUTRA in December 
2001.  And he went on to testify that his private physicians 
told him that his cervical and lumbar disc disease was 
aggravated by those periods of ACDUTRA.  Although he 
submitted some records from his neurosurgeon, at least some, 
if not all, of his other private medical records mentioned 
have not been obtained.  An attempt must be made to obtain 
these additional records before further consideration of his 
appeal.

Additionally, the Board is bound by the precedent opinions of 
VA's General Counsel as the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).  One such 
opinion, VAOPGCPREC 3-2003 (July 16, 2003), holds that:

To rebut the presumption of sound 
condition under 38 U.S.C. § 1111, [VA] 
must show by clear and unmistakable 
evidence both that the disease or injury 
existed prior to service and that the 
disease or injury was not aggravated by 
service.  The claimant is not required to 
show that the disease or injury increased 
in severity during service before VA's 
duty under the second prong of this 
rebuttal standard attaches.  
The provisions of 38 C.F.R. § 3.304(b) 
are inconsistent with 38 U.S.C. § 1111 
insofar as section 3.304(b) states that 
the presumption of sound condition may be 
rebutted solely by clear and unmistakable 
evidence that a disease or injury existed 
prior to service.  Section 3.304(b) is 
therefore invalid and should not be 
followed.

So when readjudicating the veteran's claims for cervical and 
lumbar disc disease, on remand, the RO must consider this GC 
opinion.

Lastly, since the veteran apparently underwent surgery on his 
cervical spine in October 2002, he should be reexamined to 
obtain a medical opinion concerning his current status.  
38 U.S.C.A. § 5103A(d) (West 2002).  Further, his SMRs show 
that he was hospitalized after his first MVA in May 2000, but 
those records are not on file and, consequently, must be 
obtained.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Send the veteran 5 copies of VA Form 
21-4142, and tell him to complete:  1) 
the first VA Form 21-4142 for the 
physician that purportedly told him his 
disabilities were aggravated by service 
and 2) the second VA Form 21-4142 for his 
family doctor that he listed as having 
the initials "C.W., M.D."  Also ask 
that he complete:  3) the third VA Form 
21-4142 for the doctor with the initials 
"A.W., M.D.," if the veteran in fact 
has a private physician by that name; 
and, 4) on the fourth VA Form 21-4142, 
ask the veteran to provide the name of 
the place where he was hospitalized after 
his first MVA in May 2000.  Lastly, ask 
that he complete 5) the fifth VA Form 21-
4142 for the physician by the name of 
BINDAL, AJAY, if he has treated the 
veteran for back or neck problems since 
January 2000.

*The veteran is hereby informed that VA 
requires a current, correct address, with 
ZIP code, in order to assist him in 
obtaining these private medical records.  
If he does not provide this necessary 
information, or complete and submit the 
release forms to obtain his confidential 
records, his claims must be adjudicated 
based on the evidence currently of record 
and ultimately may be denied.

2.  Request the veteran's complete 
clinical file from:  

DR. CYRIL WOLFF
902 FROSTWOOD STE 146
HOUSTON, TX  77024

If it is not obtained within 60 days of 
the initial request, request it again and 
wait 30 days.  If not received, notify 
the veteran that this doctor's records 
were not received, although VA made 2 
requests, and that if he does not submit 
them himself, his claim will be processed 
without them and may be adversely 
affected as a result.  

3.  Then, schedule the veteran for a VA 
compensation examination of his neck and 
back.  Have the claims file and a copy of 
this remand delivered to the designated 
examiner for a review of the veteran's 
pertinent medical history.  The examiner 
should answer the following questions:  

(A) The veteran recently had surgery 
on his cervical spine in October 
2002.  Ascertain the current 
severity of his neck and back 
disorders, particularly his cervical 
and lumbar disc disease.  

(B) Is there a relationship between 
any current disorder involving the 
cervical and/or lumbar spine and the 
veteran's service in the military, 
but especially while on ACDUTRA in 
September and December 2001?  He had 
a MVA in May 2000, after which he 
reportedly was hospitalized and took 
muscle relaxants.  He was profiled 
beginning in February 2001.  
Asymmetrical reflexes were shown in 
May 2001.  He had another MVA in 
June 2001.  So was there a pre-
existing disability when he 
subsequently served on ACDUTRA in 
September and December 2001?  If so, 
was there aggravation of the pre-
existing disability during 
either/both of those periods of 
ACDUTRA?  The veteran later had c-
spine surgery in October 2002.  
In March 2003, he reported numbness, 
spasms (both C & L-spines), 
decreased strength, and impaired 
abilities to stand, sit, lift and 
sleep.

4.  Review the report of the VA 
examination to ensure it answers the 
questions asked in this remand.  If not, 
take corrective action.  38 C.F.R. § 4.2.

5.  Readjudicate the claims for service 
connection for cervical and lumbar disc 
disease in light of the additional 
evidence obtained.  This must include 
consideration of the recent GC precedent 
opinion, VAOPGCPREC 3-2003 (July 16, 
2003).

6.  If the claims continue to be denied, 
sent the veteran and his representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning these claims to the 
Board for further appellate 
consideration.

7.  Also send the veteran and his 
representative an SOC concerning the 
additional issue of whether new and 
material evidence has been received to 
reopen the claim for service connection 
for hepatitis.  If, and only if, 
the veteran responds by submitting a 
timely substantive appeal (e.g., a VA 
Form 9 or equivalent statement) should 
this additional claim be returned to the 
Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  He has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




